DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the amendment, filed 7/6/2022, in which claims 1, 3 and 26 were amended.  Claims 1-3, 5, 10, 12, 15-23, 26, 29, 32, 40 and 41 are pending.
Applicant’s arguments have been thoroughly reviewed, but are not persuasive for the reasons that follow.  Any rejections and objections not reiterated in this action have been withdrawn.  This action is FINAL.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 12/9/2015 is acknowledged.
Claims 15-23, 29 and 32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/6/2015.
Claims 1-3, 5, 10, 12, 26, 40 and 41 are under consideration.

Claim Objections
Claim 3 is objected to because of the following informalities:  
It would be preferable to replace the phrase “stretches of nucleic acid sequence that is” with “stretches of nucleic acid sequence that are” to improve the grammar of the claim.  See the last line of claim 3.
Appropriate correction is required.

Claim 26 is objected to because of the following informalities:  
In line 13, the phrase “do not comprise of the universal primers” should be amended to recite “do not comprise the universal primers” to improve the grammar of the claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 26 is vague and indefinite in that the metes and bounds of claim are unclear.  The claim is unclear in that it first sets forth an optional limitation and later sets forth the same limitation without indicating that the limitation is optional.  Specifically, lines 15-16 state, “optionally wherein said construct comprises an identical stretch of nucleotides located 3’ to the identifying nucleic acid tags.”  Lines 23-24 state, “wherein said each expression vector further comprises an identical stretch of nucleotides located 3’ to the identifying nucleic acid tags.”  The claim is drawn to a plurality of nucleic acid constructs comprised within expression vectors.  While one phrase refers to the construct and the other refers to the expression vector, both phrases are directed to the same limitation.  One phrase indicates that the  limitation is optional, whereas the other phrase indicates that the l imitation is required.  Thus, the scope of the claim is unclear.  It would be remedial to amend the claim language to delete one of the recitations of the limitation to make it clear whether the limitation is optional or required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a new rejection, necessitated by the amendment filed 7/6/2022:
Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 recites, “wherein said each expression vector further comprises an identical stretch of nucleotides located 3' to the identifying nucleic acid tags, wherein optionally said identical stretch of nucleotides comprises a transcriptional terminator or poly-adenylation signal.”  Claim 5 depends from claim 1, which recites, “wherein said each expression vector further comprises an identical stretch of nucleotides located 3' to the identifying nucleic acid tags, wherein optionally said identical stretch of nucleotides comprises a transcriptional terminator or poly-adenylation signal.”  Thus, claim 5 does not add a further limit the subject matter of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following rejection was made in the Office action mailed 4/6/2022 and has been rewritten to address the amendment to the claims in the reply filed 7/6/2022:
Claims 1-3, 5, 10, 12, 26, 40 and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.  This is a new rejection, necessitated by the amendment filed 7/6/2022.
	In the reply filed 7/6/2022, independent claims 1 and 26 were amended to recite, “wherein the poly-adenylation signal comprises AAT or ATT.”  
	At page 11 of the reply, the response indicates that support for the amendment can be found on page 3, lines 3-5.
	The specification states the following at page 3, lines 3-6:
In any of the foregoing aspects, the expression vector may also include an identical stretch of nucleotides (e.g., a transcriptional terminator or poly-adenylation signal, which may include the DNA sequences AATAAA or ATTAAA) located 3' to the identifying nucleic acid tag.

Thus, the specification provides support for a polyadenylation signal comprising AATAAA or ATTAAA.  There is no disclosure that supports the broader genus of polyadenylation signal comprising AAT or ATT.
The original specification, drawings and claims were thoroughly reviewed and no support could be found for the amendment.  Accordingly, the amendment is a departure from the disclosure as originally filed, and the passages that Applicant has provided do not provide support.

Response to Arguments - 35 USC § 112
Applicant’s arguments, see page 9, filed 7/6/2022, with respect to the previous rejection of claims 1-3, 5, 10, 12, 26, 40 and 41 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, have been fully considered and are persuasive.  The previous rejection of claims 1-3, 5, 10, 12, 26, 40 and 41 has been withdrawn. 
	The rejection of claim 3 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been withdrawn in view of Applicant’s amendment to the claim in the reply filed 7/6/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3, 5, 10, 12, 26, 40 and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vega et al (US Patent Application Publication No. 2003/0224404 A1, cited in a prior action; see the entire reference) in view of Nam et al (Functional cis-regulatory genomics for systems biology. Proceedings of the National Academy of Sciences, USA, Vol. 107, No. 8, pages 3930-3935, February 23, 2010, including pages 1/406-406/406 of supporting information, cited in a prior action; see the entire reference), and Frank (Frank, DN. BMC Bioinformatics, Vol. 10, 362, October 29, 2009, printed as pages 1/13-13/13, cited in a prior action; see the entire reference), as evidenced by Roberts (Nucleic Acids Research, Vol. 15, Supplement, pages r189-r217, January 1, 1987, cited in a prior action).  This rejection was made in the Office action mailed 4/6/2022 and has been rewritten to address the amendment to the claims in the reply filed 7/6/2022.
With regard to the functional limitation of “regions that facilitate stable integration into the cellular genome,” the specification discloses that such regions include drug resistance genes or sequences derived from lentivirus or transposons (page 17, lines 12-15 and 26-27).  The claim encompasses any structure suitable for the desired function, including, but not limited to, drug resistances genes and sequences derived from lentivirus or transposons.
Regarding claims 1, 3, 5, 12 and 26, Vega et al teach a population of nucleic acid molecules in expression vectors that are viral vectors, where the nucleic acid molecules include a target modified functional nucleic acid sequence of nucleic acids in the molecule, such as a promoter, which is operably linked to a nucleic acid region encoding a detectable reporter protein, such as green fluorescent protein (e.g., paragraphs [0023]-[0031], [0078] and [0117]).  Vega et al teach target modified functional nucleic acid molecules derived from a cis acting regulatory region that contains transcriptional regulatory sequences, where each base is changed to another base, such that each target modified nucleic acid differs from another by a single base or base pair from the target molecule (e.g., paragraphs [0022]-[0031], [0055], [0140] and [0222]-[0225]).  Vega et al teach the viral vectors are vectors such as lentiviruses or adeno-associated virus, which integrate into the human genome and have identical sequences that are components of the vector backbone (e.g., paragraphs [0013], [0031], [0236], [0307]).  
Regarding claim 2, Vega et al teach a population of cells comprising the set of nucleic acid molecules in viral vectors (e.g., paragraphs [0013] and [0023]-[0028]).
Regarding claim 10, Vega et al teach the population of sets of nucleic acid molecules, where the functional nucleic acid sequence is a promoter operably linked to a nucleic acid region encoding a detectable reporter protein, where operable linkage of a promoter to a protein coding sequence is where the promoter is upstream (i.e., 5’ to) the coding sequence (e.g., paragraphs [0022]-[0028] and [0111]).
Regarding claim 40, Vega et al teach that each promoter region contains at least about 2500 nucleotides, 1000 nucleotides, 500 nucleotides, 250 nucleotides, or 100 nucleotides upstream of a protein-encoding site (e.g., paragraph [0022]).  Thus, a single promoter sequence of 100 nucleotides would result in at least 100 distinct expression vectors, where each vector contains the parental sequence, or a sequence that differs from the parental sequence by a single substitution (e.g., paragraphs [0029] and [0225]).  
Regarding claim 41, Vega et al teach that each promoter region contains at least about 2500 nucleotides, 1000 nucleotides, 500 nucleotides, 250 nucleotides, or 100 nucleotides upstream of a protein-encoding site (e.g., paragraph [0022]).  Thus, a single promoter sequence of 500 nucleotides would result in at least 500 distinct expression vectors, where each vector contains the parental sequence, or a sequence that differs from the parental sequence by a single substitution (e.g., paragraphs [0029] and [0225]).  
Vega et al do not teach the plurality of expression vectors where each regulatory element is paired with one or more identifying nucleic acid tags, and where the one or more identifying tags are up to 10 nucleotides in length, do not contain a run of more than four identical nucleotides, and are located either 5’ to the open reading frame or 3’ to the open reading frame.  Vega et al do not teach the plurality of expression vectors where the identifying nucleic acid tag is transcribed in the same mRNA transcript as the associated open reading frame.  Vega et al do not teach the vector comprises an identical stretch of nucleotides located 3’ to the identifying nucleic acid tags, such as a transcriptional terminator or polyadenylation signal comprising AAT or ATT.  Vega et al do not teach the vector comprising a pair of universal primer sites and nucleic acid tags that do not contain the universal primer sites.  Vega et al do not teach the plurality of expression vectors where a restriction enzyme site is located between the nucleic acid regulatory element and the one or more tags.
Nam et al teach expression vectors comprising unique sequence tags positioned in the vector so that the amount of quantitative PCR (QPCR) product would be capable of providing the quantity to transcript of a reporter driven off the particular cis-regulatory molecule being tested in the vector, and where the unique sequence tags are transcribed in the same mRNA transcript as an associated open reading frame (e.g., paragraph bridging pages 3930-3931; Fig. 1A).  The structure of the DNA-tag reporter of the vector is shown in Fig. 1A.  The reporter contains a pair of unique DNA tags, TagF and TagR, used as QPCR priming sites, which flank a CD4 coding sequence, and which are placed downstream of a green fluorescent protein (GFP) coding sequence (e.g., page 3931, paragraph bridging columns; page 3935, left column, 1st full paragraph; Fig. 1A; S1 Appendix).  Further, Nam et al teach the reporter containing universal priming sites that are outside the identifying nucleic acid tags and are the same for every vector (e.g., paragraph bridging pages 3930-3931; Fig. 1A).  Moreover, Nam et al teach that the reporter contains a core polyA signal of reference 39, which is a conserved AAUAAA (e.g., page 3935, left column, 1st full paragraph; citation 39; Fig. 1A).  In the DNA vector the sequence AAUAAA is AATAAA, which comprises the AAT sequence of the instant claims.

    PNG
    media_image1.png
    227
    353
    media_image1.png
    Greyscale

The DNA tags are each at least ten nucleotides in length (e.g., Dataset 1 of the supporting information).  The GFP coding sequence is taught by Nam et al in Dataset 1 of the supporting information.  This GFP coding sequence necessarily contains a restriction enzyme site, which is located between the nucleic acid regulatory element and the two tags flanking the CD4 coding sequence.  See the attached analysis in Appendix I, mailed 4/23/2021.  Nam et al teach that the inclusion of the DNA sequence tags to “barcode” expression constructs, allows them to be mixed, injected together into sea urchin eggs, and subsequently deconvolved (e.g., Abstract). Nam et al teach that the DNA-tag reporter has utility in model systems, such as animals or plants (e.g., page 3934, left column, 3rd full paragraph).  Nam et al teach that the use of the DNA-tag reporter provides a major increase in the efficiency and rate of the most important operation in experimental functional genomics, which is the analysis of cis-regulatory elements, including the simultaneous analysis of multiple site-specific mutations (e.g., page 3934, left column, 4th full paragraph).  
Frank teaches the software program barcrawl, which was developed to expedite the design, optimization and tracking of unique barcoded oligonucleotides in projects that require highly multiplexed PCR and sequencing, while ensuring that sequences do not introduce bias into PCR amplification and/or sequencing steps (e.g., Abstract; paragraph bridging pages 10/13-11/13; Fig. 2).  Frank teaches that the barcrawl algorithm used to create and evaluate potential barcode sequences in the context of other primer sequences uses a default barcode length of 8 nucleotides, and a removal of all barcodes with a homopolymer length of greater than or equal to three (e.g., pages 2/13-3/13, Barcrawl Algorithm and Operation; Fig. 2).  
Roberts is cited only to show that at least one restriction enzyme and its recognition site was known in the art (e.g., entries in the Table for enzymes, such as AsuI, AsuII, AvaI, AvaII, BamHI, etc.).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the expression vectors of Vega et al to include the nucleic acid encoding the green fluorescent protein and downstream nucleic acid encoding the CD4 protein, where the CD4 protein coding sequence is flanked by first and second nucleic acid tags, the tags are 3’ relative to the green fluorescent protein open reading frame, an AATAAA polyA is 3’ to the identifying nucleic acid tags, and universal priming sites are present outside of the tag sequences as taught by Nam et al, because both Vega et al and Nam et al teach a reporter sequence.  One would have expected to substitute one for the other with a reasonable expectation of success.  Vega et al specifically teach the inclusion of sequence encoding a reporter protein, such as green fluorescent protein, and Nam et al also teach the inclusion of a sequence encoding a green fluorescent protein as a reporter, which necessarily contains a restriction site that was known in the art.  Furthermore, Nam et al demonstrate that it is within the skill of the art to make an expression vector comprising the cis-regulatory element, green fluorescent protein coding sequence, and further comprising the CD4 coding sequence flanked by the first and second nucleic acid tags, which results in transcription of the open reading frame and barcode in the same transcript.  Thus, one would have had a reasonable expectation of success in combining the vector elements of Vega et al and Nam et al to yield the predictable result of providing a vector further comprising a second reporter flanked by two nucleic acid tags that are associated with a specific cis-regulatory element, where the open reading frame for the reporter and the barcode are in the same transcript.  Moreover, Nam et al teach that the tags allow for the simultaneous analysis of multiple site-specific mutations, and Vega et al teach expression vectors containing multiple site-specific mutations of a regulatory sequence.  Furthermore, it would have been obvious to modify the sequence of the barcodes of Nam et al by using the design rules of Frank, because Nam et al teach the use of QPCR to detect the barcodes, and Frank teaches the use of the barcrawl algorithm to design barcode sequences used in the context of PCR.  One would have had a reasonable expectation of success in applying the design rules, including the 8 nucleotide length and the avoidance of all runs of three or more identical nucleotides, in order to design barcodes capable of being detected by PCR.
One would have been motivated to make such a modification in order to receive the expected benefit providing expression vectors that allow for a major increase in the efficiency and rate of the most important operation in experimental functional genomics, which is the analysis of cis-regulatory elements, including the simultaneous analysis of multiple site-specific mutations as taught by Nam et al, while also providing barcode sequences that enable tracking of barcoded oligonucleotides without the introduction of bias in PCR amplification as taught by Frank.

Response to Arguments - 35 USC § 103
With respect to the rejection of claims 1-3, 5, 10, 12, 26, 40 and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vega et al in view of Nam et al, and Frank, as evidenced by Roberts, Applicant's arguments filed 7/6/2022 have been fully considered but they are not persuasive.
The response asserts that the references do not teach, suggest or render obvious “a pair of universal primer sites…[wherein the nucleic acid tags] do not comprise the universal primers” as recited in independent claims 1 and 26.  The response asserts that TagF and TagR are used as QPCR priming sites.  The response asserts that Nam cannot teach the limitation “the one or more identifying nucleic acid tags do not comprise of the universal primers.”
This argument is not found persuasive.  Fig. 1A of Nam et al clearly shows that the universal priming sites are not present in the nucleic acid tags, Tag-F and Tag-R:

    PNG
    media_image1.png
    227
    353
    media_image1.png
    Greyscale
.
See the universal primers, which are the first (most 5’) and last (most 3’) priming sites of the figure.  The universal primers are the same for every tagged vector (e.g., paragraph bridging pages 3930-3931).  Thus, they do not contain the variable tag sequences and are not part of TagF or TagR.
	The response notes that the independent claims have been amended to recite “wherein said each expression vector further comprises regions that facilitate stable integration into the cellular genome,” and “wherein said each expression vector further comprises an identical stretch of nucleotides located 3’ to the identifying nucleic acid tags, wherein optionally said identical stretch of nucleotides comprises a transcriptional terminator or poly-adenylation signal; and wherein the poly-adenylation signal comprises AAT or ATT.”  
The optional limitation need not be taught by the references.  The expression vector of Vega et al contains regions that facilitate stable integration into the cellular genome, because Vega et al teach lentiviral and adeno-associated viral vectors, which integrate.
Thus, the rejection is maintained.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916. The examiner can normally be reached M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jennifer Dunston
Primary Examiner
Art Unit 1699



/Jennifer Dunston/            Primary Examiner, Art Unit 1699